Citation Nr: 1633965	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to April 1969.  \

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2016, the Veteran testified at a Board hearing.  At the hearing, he submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran is currently service connected for eight disabilities; he has a combined disability rating of 90 percent and at least one disability rated at 40 percent.  

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).  

The Veteran is currently service connected for eight disabilities, many of which relate directly to a gunshot wound the Veteran suffered during hostile action in Vietnam in August 1967.  Those eight disabilities are: residuals of a gunshot wound to the left hand with fracture of the radius and ulna, rated at 40 percent; limitation of motion of the left wrist, rated at 40 percent; residuals of prostate cancer, status post radical prostatectomy with surgical scar, rated at 40 percent; miliaria rubra, rated at 10 percent; limitation of motion of the right forearm, rated at 10 percent; scars of the left wrist and forearm, rated at 10 percent; painful left wrist and forearm scars, rated at 10 percent; and erectile dysfunction, rated as noncompensably disabling.  The Veteran's combined rating is 90 percent.  See 38 C.F.R. § 4.25 (2015).  Thus, he meets the schedular criteria for a TDIU.  

The evidence also shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Over the course of the appeal period, the Veteran has undergone numerous VA examinations germane to his various service-connected disabilities.  These examinations detailed the functional effects resulting from the Veteran's service-connected disabilities.  

Of highest importance are the limitations resulting from the Veteran's service-connected disabilities of his bilateral upper extremities.  A May 2012 VA examination noted that the Veteran's left wrist disability "precludes him from gainful physical employment," but that it would not preclude him from "minimal sedentary employment."  That same examination reflects that the Veteran's right forearm disability would "limit work related activities involving moderate to heavy lifting and carrying," but that his right forearm disability would "not preclude him from minimal physical and moderate level sedentary employment."  

Separate VA examinations of the Veteran's various left forearm disabilities from August 2012 further noted that the Veteran had "numbness and tingling" in his left forearm that would require him to take more frequent breaks.  The Veteran also had "limited range of motion and limited ability to perform fine motor movements with his left wrist and hand," again requiring frequent breaks to alleviate his pain.  

With regard to the Veteran's residuals of prostate cancer, an October 2012 VA examination concluded that the Veteran's residuals of prostate cancer would not impact his ability to work, but the examiner did note that the Veteran had a daytime voiding interval of less than one hour.  

At his May 2016 Board hearing, the Veteran discussed the impact that his service-connected disabilities have on his employability.  The Veteran stated that both of his hands are weak, that he lacks the grip strength to perform everyday tasks, and that he has poor dexterity in both hands.  

As to his educational and employment history, the evidence reflects that the Veteran has an associate's degree he earned in the 1970s, but no further higher education.  The Veteran worked for the United States Postal Service for more than 30 years, retiring in 2001.  At his hearing, the Veteran stated that though he wanted to continue working, his service-connected disabilities led to him retiring earlier than he desired.  

Taken together, this evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Though various VA examiners concluded that the Veteran's service-connected disabilities of the upper extremities would not preclude light sedentary employment, considering the Veteran's competent and credible descriptions of his lack of strength and dexterity in his hands, the Board cannot conceive of even a sedentary job that the Veteran would likely be able to perform (this is especially true in light of the Veteran's educational and employment history).  Further, any such sedentary job would be affected by the Veteran's frequent voiding resulting from his residuals of prostate cancer.  

In summary, resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Further, the evidence shows that the Veteran has been unemployable over the course of the entire appeal period.  Accordingly, a TDIU is warranted.  


ORDER

A TDIU is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


